Citation Nr: 0947579	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  07-23 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
compensation benefits in the amount of $9,834.73, to include 
the validity of the debt.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel

INTRODUCTION

The Veteran served on active duty from January 1994 to July 
1997.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 decision on waiver of 
indebtedness by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, that denied 
the Veteran's request for a waiver of overpayment in the 
amount of $9,834.73.

In September 2009, the Veteran testified at a personal 
hearing before the undersigned Acting Veterans Law Judge 
sitting at the RO.  A transcript of her testimony is 
associated with the claims file.


FINDINGS OF FACT

1.  An $9,834.73 overpayment was created when the Veteran 
received full VA compensation payments to which she was not 
entitled from November 20, 2003 to April 2, 2004 - a period 
of time when she was in a "fugitive felon status" as she 
was the subject of an outstanding arrest warrant during this 
time period.

2.  The Veteran was at fault in the creation of this debt in 
failing to report her arrest warrant, or otherwise turn 
herself into authorities; and, VA was not at fault in the 
creation of the debt.

3.  The assessed overpayment of compensation benefits to the 
Veteran did not result from fraud, misrepresentation or bad 
faith on her part.

4.  The Veteran would not suffer undue hardship as a result 
of being required to repay the debt; nor would it defeat the 
purpose of the benefit to require payment.

5.  Denial of the waiver request would not defeat the purpose 
of the award of VA benefits.

6.  There is no indication the Veteran relinquished a 
valuable right or incurred a legal obligation in reliance 
upon the additional benefits received.


CONCLUSIONS OF LAW

1.  There is a valid debt resulting from an overpayment of VA 
compensation benefits in the amount of $9,834.73.  38 
U.S.C.A. § 5313 (West 2002); 38 C.F.R. § 3.665 (2009).

2.  The requirements for waiver of recovery of an overpayment 
of VA compensation benefits calculated in the amount of 
$9,834.73 have not been met.  38 U.S.C.A. § 5302 (West 2002); 
38 C.F.R. §§ 1.956, 1.962, 1.963, 1.965 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the debt creation and debt waiver issues on 
appeal, in the decision of Barger v. Principi, 16 Vet. App. 
132 (2002), the United States Court of Appeals for Veterans 
Claims (Court) held that VA's notice and assistance 
requirements pursuant to the Veterans Claims Assistance Act 
are not applicable to waiver of recovery of claims against 
the United States under 38 U.S.C.A. § 5302(a), as the statute 
contains its own notice provisions, and the Veterans Claims 
Assistance Act addresses matters relevant to a different 
chapter of Title 38.  See Barger, 16 Vet. App. at 138.

VA's obligations under 38 C.F.R. § 3.359 are keyed by a 
claimant's application for a benefit administered and paid by 
VA.  See 38 C.F.R. §§ 5100, 5103(a) (West 2002).  
The procedure in the instant case had its inception via a 
demand by VA on the Veteran, as opposed to the Veteran filing 
for a benefit.  While it is arguable that a waiver of an 
indebtedness is a benefit to a debtor, the request, or 
application, for a waiver flows from the initial demand by VA 
under established procedures for collecting an indebtedness.

As concerns the debt creation and debt waiver issues on 
appeal, the RO has complied with the notice procedures for 
indebtedness cases, as the Veteran was advised of the steps 
of the applicable procedure, her entitlement to a personal 
hearing, and her appellate rights.  The submissions by the 
Veteran are associated with the case file and were considered 
by the RO.  See 38 C.F.R. § 1.911 (2009).  
These issues have been fully developed.

The facts in this case show that service connection for 
posttraumatic stress disorder (PTSD) has been established as 
of September 1, 1997.  An initial 50 percent disability 
rating was assigned from September 1, 1997, and a 100 percent 
schedular disability rating was established as of May 15, 
2002.  

In 2004, VA received notice from law enforcement authorities 
that the Veteran was the subject of an outstanding arrest 
warrant and, therefore, was considered a fugitive felon.  The 
notice showed that the arrest warrant was issued on November 
20, 2003, and the Veteran was arrested on April 2, 2004.  As 
such, the Veteran was not entitled to VA benefits for that 
time period, and a debt was created in the amount of 
$9,834.73.  

In correspondence dated in November 2004, VA notified the 
Veteran that for the period from November 20, 2003 to April 
2, 2004 she had been paid VA compensation benefits in the 
amount of $9,834.73 more than she was entitled to receive.  
VA therefore planned to withhold payment of further benefits 
until the overpayment has been recouped.  She was informed of 
her right to dispute the debt and to request a waiver of 
recovery of the overpayment.  In response, the Veteran 
submitted an application to request a waiver of recovery of 
the overpayment of funds, which was received by VA in 
February 2005.  In her request for a waiver of recovery of 
overpayment, the Veteran argued that she was not a fugitive 
felon during that time period, because that time period 
included periods of VA hospitalization for her service-
connected PTSD.  Although the record reflects that the 
Veteran was hospitalized during the time period in question 
for one day on December 1, 2003, the fact remains that there 
was an outstanding arrest warrant for her arrest during that 
time period which places the Veteran in a fugitive felon 
status.  

In a March 2006 decision, the RO's Committee of Waivers and 
Compromises determined that the evidence indicated that the 
Veteran was a fugitive felon during the time period between 
November 20, 2003 and April 2, 2004.  The decision 
specifically noted that whether or not she was "literally 
fleeing" was not relevant, and that in the absence of 
certified documentation showing that the Veteran was not a 
fugitive felon during the time period in question, the 
decision was binding, and lack of knowledge of her arrest 
warrant, or the consequences stemming therefrom, was not a 
defense to the law.  The committee also pointed out that the 
Veteran did not submit a financial status report and 
therefore they were unable to determine if collection of the 
debt would create an undue hardship or be against equity and 
good conscience.  

In June 2006, the Veteran submitted a Notice of Disagreement 
(NOD) with the decision to deny the waiver of recovery of the 
overpayment, and in support of her appeal, she submitted a VA 
Form 5655, Financial Status Report prepared in May 2006.  In 
this report, the Veteran reported her sole income of 
$2,293.00 from her VA disability compensation.  Regarding 
expenses, the Veteran listed her monthly mortgage payment as 
$640, a monthly food cost of $400, cost of utilities and heat 
of $150, other monthly living expenses, including telephone, 
cable, internet, and water as $306, and other monthly 
payments on installment contracts and other debts as $733 
toward her auto loan and bank loan.  These monthly expenses 
total $2,229.00, which left a net monthly income less 
expenses of $64.00.  

In consideration of the Veteran's ability to repay the 
overpayment, based on the financial status report noted 
above, the RO determined that collection of the debt would 
not impede the Veteran from the ability to meet the basic 
necessities of life.  The Board agrees.  

An overpayment is created when VA determines that a 
beneficiary or payee has received monetary benefits to which 
he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.962.  An overpayment may arise from virtually any 
benefits program administered pursuant to VA law, including 
pension, compensation, dependency and indemnity compensation, 
education educational assistance benefits and subsistence 
allowance, insurance benefits, burial and plot allowances, 
clothing allowance, and automobile or other conveyance and 
adaptive equipment allowances.  38 C.F.R. § 1.956(a).  

Pursuant to 38 C.F.R. § 3.665(n), compensation is not payable 
on behalf of a veteran for any period during which he or she 
is a fugitive felon.  For purposes of this section, the term 
fugitive felon means a person who is a fugitive by reason of: 
(i) Fleeing to avoid prosecution, or custody or confinement 
after conviction, for an offense, or an attempt to commit an 
offense, which is a felony under the laws of the place from 
which the person flees; or (ii) Violating a condition of 
probation or parole imposed for commission of a felony under 
the Federal or State law.  

Accordingly, the overpayment in question is a valid debt 
because the Veteran received benefits to which she was not 
entitled.  See 38 U.S.C.A. § 5313; 38 C.F.R. § 3.665.

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver 
and recovery of the indebtedness from the payee who received 
such benefits would be against equity and good conscience.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.

The standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side, 
which means arriving at an outcome that is fair to both the 
obligor (the Veteran) and the Federal Government (VA).

In making this determination, consideration will be given to 
the following factors, which are not intended to be all-
inclusive: (1) the fault of the debtor; (2) balancing of 
faults between the debtor and the VA; (3) undue hardship of 
collection on the debtor; (4) a defeat of the purpose of an 
existing benefit to the Veteran; (5) the unjust enrichment of 
the Veteran; and (6) whether the Veteran changed position to 
his detriment in reliance upon a granted VA benefit.  38 
U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must 
consider all the specifically enumerated elements applicable 
to a particular case.  Ridings v. Brown, 6 Vet. App. 544, 546  
(1994); Cullen v. Brown, 5 Vet. App. 510, 512 (1993).  If 
warranted, the Board may waive a portion of the debt.  Jordan  
v. Brown, 10 Vet. App. 171 (1997).

When, in fully weighing and balancing each equitable factor, 
there is an approximate balance of positive and negative 
evidence as to any material issue, VA shall give the veteran 
the benefit of the doubt.  38 U.S.C.A. § 5107(b).  See also 
Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).

The first and second elements pertain to the fault of the 
debtor versus the fault of VA.  The responsibility in the 
creation of the overpayment of benefits rests entirely with 
the Veteran, inasmuch as it was due to her failure to notify 
the RO of her outstanding arrest warrant, or at the very 
least, to voluntarily turn herself over to the authorities.  
Although there is no reason to disbelieve the Veteran when 
she states that she "did what she was told by a Judge" or 
that she was hospitalized for certain periods of time during 
the time period in question, the fact remains that the 
warrant remained outstanding until the Veteran's arrest in 
April 2004, and she subsequently went to jail for breaking 
the law.  At the Veteran's personal hearing before the 
undersigned, she testified that her marijuana smoking is 
solely for medicinal purposes, and that she is unable to 
function in society without it because of her severe PTSD.  
The Veteran also testified that she is very careful to stay 
away from powerful addictive narcotic medications and other 
illicit drugs.  While the Veteran may very well use marijuana 
for medicinal purposes only, the fact remains that it is 
illegal to do so in the State of Florida, and the Veteran has 
provided no documentation to show that her outstanding arrest 
warrant from November 2003 to April 2004 was issued by 
mistake, or that her record was expunged, or that she was 
never arrested for the crimes upon which the outstanding 
warrant was based.  

Thus, the Veteran bears primary fault in the creation of the 
overpayment at issue.  

In any event, with respect to the third element, whether the 
Veteran would be subjected to undue hardship if the debt were 
recovered, the Veteran's Financial Status Report (VA Form 
5655) which she submitted in May 2006, shows her sole income 
of $2,293.00 from her VA disability compensation.  Regarding 
expenses, the Veteran listed her monthly mortgage payment as 
$640, a monthly food cost of $400, cost of utilities and heat 
of $150, other monthly living expenses, including telephone, 
cable, internet, and water as $306, and other monthly 
payments on installment contracts and other debts as $733 
toward her auto loan and bank loan.  These monthly expenses 
total $2,229.00, which left a net monthly income less 
expenses of $64.00.  

In this regard, it is noted that, as the overpayment of 
compensation benefits is a valid debt to the government, 
there is no reason that the Veteran should not accord VA the 
same consideration that she accords her other creditors, such 
as the car loan and mortgage company.  There is no indication 
that enforcing the debt owed by the Veteran for the 
overpayment of VA compensation benefits would prevent her 
from providing for the basic necessities of life.

Although the Veteran contends that refusing her a waiver of 
recovery of the overpayment would impose a severe financial 
burden that would result in undue economic hardship, she has 
not submitted any actual evidence to support the conclusion 
that the recovery of overpayment would, in fact, cause her 
such undue hardship.  In the absence of such evidence, the 
collection of this debt would not subject the Veteran to 
undue hardship, and the waiver must be denied.  In this 
regard, the Veteran was afforded an additional 30 days after 
the conclusion of her personal hearing to provide additional 
evidence to support her claim; however, she failed to provide 
any evidence whatsoever during that time period.  VA's duty 
to assist is not a one-way street.  If the veteran wishes 
help, she cannot passively wait for it in those circumstances 
where her own actions are essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 191 (1991).  

After weighing all of the enumerated factors, total recovery 
of the overpayment does not violate the principles of equity 
and good conscience.  As discussed above, the Veteran is 
significantly at fault for creating the overpayment.  In 
balancing the fault based on the circumstances in this case, 
the Veteran's fault was clearly more significant.  It has not 
been shown that recovery of the debt, especially if it were 
done in reasonable monthly installments, would create an 
undue hardship or defeat the purpose of her VA benefits.  
Lastly, there is no evidence of detrimental reliance on the 
part of the Veteran for the overpayment received.  As the 
preponderance of the evidence is against his claim for a 
waiver of recovery of overpayment, the "benefit-of-the-doubt" 
rule does not apply and the appeal must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 50 (1990).


ORDER

A debt was validly created by the overpayment of VA 
compensation benefits calculated in the amount of $9,834.73.

Waiver of recovery of an overpayment of VA compensation 
benefits of $9,834.73 is denied.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


